 

Exhibit 10.11

 

Contract of Sale of Business

AGREEMENT FOR SALE AND PURCHASE OF SECURITIES (“SECURITIES SALE AGREEMENT”)

WARNING

THIS IS A BINDING CONTRACT

YOU SHOULD OBTAIN THE ADVICE OF A SOLICITOR BEFORE YOU SIGN

 

Dated: Friday, Jan 19, 2018 Business name and description

GLOBAL INSTITUTE OF VOCATIONAL EDUCATION PTY. LTD.

ABN 43 611 184 206

RTO ID: 45175 (Registered with ASQA)

 



Vendor

Azmat Ali

Chief Executive Officer

GLOBAL INSTITUTE OF VOCATIONAL EDUCATION PTY. LTD.

0430 320 046

aliazmat.au@gmail.com

Vendor’s address

22 Cuthbert Av

Truganina VIC 3029

Purchaser(s) Address and Details Purchaser

Ali Kasa

Chief Executive Officer

Anvia (Australia) Pty Ltd f.k.a Kasa Corporation (Australia) Pty Ltd

0439307455

ali.kasa@anviaholdings.com

Purchaser’s address

366 Nursery Road, Holland Park, 4121, QLD

 

Covenantors’ Details Not Applicable Purchase Price $81,900 [Purchase Price
Schedule 1] Deposit $4095 Paid on 12 October 2017 Balance of Purchase Price

●   $26,500 payable before on 19 January 2018

●   $15,305 payable before or on 31 March 2018

●   $36,000 payable before or on 15 June 2018

Purchase Price apportionment [ List of all Assets Schedule 3] (Assets, Goodwill
etc.) Stock Valuer Not Applicable Stake Holder (Agent) Not Applicable



 

 

 

 



Assistance Period
(insert number of days before and after Completion)  Until the extension of
scope is completed. Restraint Area
(insert the area where the Vendor and Covenantors must not compete etc., with
the Business during the Restraint Period)  Not applicable Restraint Period
(insert the period during which the Vendor and Covenantors must not compete etc.
with the Business within the Restraint Area)  Not applicable

 

Conditions
(for example, subject to finance)  

 

Completion Date 19th January, 2018 Location for Completion Melbourne VICTORIA

 

Employees
(insert names of employees who must be offered employment by the Purchaser) Not
Applicable

 

 

 



 

Premises
(insert address) No Leasehold or premises are included Premises Lease
(insert particulars of lessor, registration number, expiry and options remaining
etc.) Not Applicable Motor Vehicles
(insert particulars of registration, make, model
and any Encumbrances being transferred to the Purchaser etc.) Not Applicable
Leased Equipment
(insert particulars of lessor, make, model, remainder owing and duration of
lease etc.)

Not Applicable

 

 

 

 

Hired Equipment
(insert particulars of hirer, make and model, periodic payments and term etc.)

Not Applicable

 

 

 

 

 

 



Intellectual Property Rights
(insert description and details of
any licences, including term and ongoing
fees etc.)

●   ASQA Registration – RTO ID 45175

●   Compliance Forms

●   ASIC Company Documents

●   Policies and Procedures

●   Student Handbook

●   Trainer Handbook

●   Staff Register and Trainer Files

●   Complaints and appeals documents

●   Continuous Improvement register

●   Enrollment forms

●   Training and Assessment Strategies

●   Assessment Tools Student Assessment and Trainer Guides

●   Validation Register, Schedule and completed Validation

●   ASQA – Communications and Resources

●   Invoices

●   Marketing

●   Business Plan

●   Statement of Attainment and Qualifications

●   Industry Consultation

●   Training Package Details

Business Contracts and Arrangements No Business Contract will be transferred
with the License Excluded Assets
(insert particulars of assets not being transferred with Business) [ List of all
Assets Schedule 3]

 

Executed as an agreement

 





SIGNED by (or on behalf of) the Vendor

Name: Azmat Ali

 

Title: Director / CEO

 

Date: Thursday, 19 January 2018

SIGNED by (or on behalf of) the Purchaser(s)

Name: Ali Kasa

 

Title: CEO

 

Date: Thursday, 19 January 2018

 



 

 

 

 



1.        Cooling Off

 

1.1Subject to clause 1.2, the Purchaser may terminate this contract by giving
written notice to the Vendor (or the Vendor’s agent) within 3 Business Days
after the day the Purchaser signs the contract.

 

1.2The Purchaser is entitled to give notice under clause 1.1 where the Purchaser
previously signed a similar contract for the purchase of the Business.

 

1.3If the Purchaser terminates this contract under clause 1.1, any payment the
Purchaser made to the Vendor or Stakeholder must be refunded. 10% Administration
charges will incur for completion of contract, advertising and re selling fees.
These charges will be deducted from the deposit and balance will be paid within
7 days to terminating this contract within cooling off period. This will not
apply after the cooling off period.

 

2.       Sale and Purchase [List of all Assets Schedule 3] [Purchase Price
Schedule 1]

 

If all Conditions are satisfied, at Completion:

 

2.1the Vendor (as legal and beneficial owner) sells; and

 

2.2the Purchaser buys, free from all Encumbrances (other than those Encumbrances
listed in the Particulars), the Business and the Assets.



 

3.Conditions

 

3.1The rights and obligations of the parties in this contract have no force or
effect until all Conditions are satisfied.

 

3.2Each party must:

 

3.2.1immediately notify the other party of the satisfaction of its Conditions;
and

 

3.2.2provide evidence to establish, to the reasonable satisfaction of the other
party, that its Conditions have been satisfied.

 

3.3If the Conditions are not satisfied or waived by the Purchaser on or before:

 

3.3.15.00 p.m., two Business Days prior to the Completion Date; or

 

3.3.2such other date and time agreed in writing by the parties,

 

this contract terminates immediately, except with regard to:

 

3.3.3the Deposit; and

 

3.3.4the Confidential Information.

 

 

 

 



4.Purchase Price [Purchase Price Schedule 1]

 

4.1The Purchaser must pay:

 

4.1.1On the date specified in the Particulars—the Deposit to the Stakeholder;
and

 

4.1.2On Completion—the balance of the Purchase Price as directed by the Vendor.

 

4.2Within two Business Days of receipt, the Stakeholder must invest the Deposit
in non-interest bearing account with its Bank.

 

4.3The Vendor must direct the Stakeholder to cause the Deposit to be:

 

4.3.1Released to the Vendor upon Completion; or

 

4.3.2released and forfeited to the Vendor if this contract is lawfully
terminated due to the breach of the Purchaser, without prejudice to any other
right that the Vendor may have arising from the breach; or

 

4.3.3released to the seller if the contract is lawfully terminated other than as
a result of a default on the part of the Purchaser.

 

4.4Unless otherwise agreed by the Vendor, the Purchaser must pay the Purchase
Price by bank cheque.

 

4.5The Purchase Price must be apportioned between the Assets on the basis set
out in the Particulars.

 

5.Title and Risk [ List of all Assets Schedule 3]

 

5.1The Purchaser is only entitled to the income and profits of the Business
accrued after Completion when full payment for the purchase of securities has
been paid.

 

5.2Possession of the Assets sold under this contract and risk related to the
Assets must be given and taken at Completion.

 

5.3After signing the contract, the purchaser must maintain current insurance
policies in respect of the Assets covering such risks and for such amounts as
would be maintained in accordance with prudent business practice and it would be
responsibility of the purchaser to bear all expenses relating to the business
such as registration cost, insurance premiums and software access charges

 

5.4If any of the Assets are damaged, destroyed or otherwise affected before
Completion to a degree which, in the reasonable opinion of the Purchaser,
materially and adversely affects the conduct or profitability of the Business,
the Purchaser may ask for a refund of the money from which 30% administration
charges will be deducted by the purchaser.

 

 

 



 

5.5If the Purchaser does not elect to terminate this contract and the Vendor is
not adequately insured under the contracts of insurance referred to in clause
5.3, 10% of the purchase price will be adjusted and must be reflected in
Purchase Price as agreed between the Vendor and the Purchaser or, failing
agreement, as determined by an independent third party acting as an expert. If
the parties cannot agree on appointment of the third party or their remuneration
or both, then either party may ask the President (or nominee) of the Law
Institute of Victoria to appoint a suitable independent third party or determine
that person’s remuneration or both.

 

5.6The Purchaser and its representatives are entitled to full management and
control of the Business after Completion date and full payment has been made.

 

5.7Title to the Assets and the benefit of the Goodwill passes to the Purchaser
at Completion.

 

5.8ASIC Securities will not be transferred until the full payment has been made

 

5.9ASQAnet details will not be updated until full payment is made. After
completion date purchaser has 28 days to notify ASQA of material change of event
and it is responsibility of the purchaser to notify ASQA of new owners of the
business.

 

6.Continuation of Business

 

6.1Prior to Completion the Vendor must carry on the Business in the usual and
ordinary course and do all things necessary or desirable to preserve and enhance
the Goodwill and not do anything which may damage the Goodwill at any time.

 

6.2Vendor will be able to operate as normal business until the completion date
or 6 months from the time deposit is paid until whichever comes later. However
it will be complete responsibility of the purchaser from the time deposit is
paid to maintain business license, pay ASIC fees. ASQA registration fees and
other business related expenses.

 

7.Sale as Going Concern

 

7.1The Purchaser warrants that it is registered for GST purposes and will remain
registered prior to and during Completion.

 

7.2The parties acknowledge and agree that the sale of the Assets under this
contract, together with the supply of anything else by the Vendor to the
Purchaser under this contract, constitutes a GST-free supply of a going concern.

 

7.3If at any time the supply or supplies under this contract do not constitute a
supply of a going concern, the Purchaser must pay to the supplier an amount
equal to the GST payable on the supply together with any general interest charge
or penalties imposed by the Commissioner of Taxation.

 

 

 

 





8.Assistance

 

The Vendor must do whatever is reasonably necessary to introduce the Purchaser
to customers and suppliers connected with the Business and give the Purchaser
reasonable assistance and advice about running the Business during the
Assistance Period.

 

9.Access to Records and Copies

 

9.1The Vendor must facilitate and ensure that the Purchaser, its agents,
representatives, accountants and solicitors are authorised and provided with
full and free access to the Premises and the Records at all reasonable times
before the Completion Date.

 

9.2In exercise of the rights granted under clause 9.1, the Purchaser may make
copies of material examined, consult with the Vendor’s auditor or accountant
and, subject to the prior consent of the Vendor (which may not be unreasonably
withheld), consult with Employees.

 

9.3Until completion, or in the event that the sale and purchase of the Business
and Assets is not completed under this contract, the Purchaser, its agents,
representatives, accountants and solicitors must keep strictly confidential all
information supplied or obtained under clauses 9.1 and 9.2.

 

10.Completion [List of all Assets Schedule 3] [Purchase Price Schedule 1]

 

10.1Completion must take place on the Completion Date at the location specified
in the Particulars or such other place as the parties agree.

 

10.2At Completion, the Vendor must, at its own cost (if any):

 

10.2.1deliver to the Purchaser duly executed transfers of or consents relating
to the Intellectual Property Rights (where applicable) in a form acceptable to
the Purchaser;

 

10.2.2assign to the Purchaser all its right, title and interest in the Business
Contracts and Arrangements and deliver to the Purchaser all required consents to
such assignment; and

 

10.2.3deliver to the Purchaser duly executed documents to enable the Purchaser
to apply for and obtain a transfer of all Statutory Licenses to enable the
Purchaser to lawfully carry on the Business after Completion; and

 

10.2.4deliver to the Purchaser the Records and the Students List; and

 

10.2.5deliver to the Purchaser a list setting out, with respect to each
Transferring Employee, their date of commencement of employment, rates of
remuneration, leave and other entitlements as at Completion; and

 

 

 

 



10.2.6unless clauses 14, 15 or 16 of this contract apply, deliver to the
Purchaser the written consents of the respective owners, lessors or mortgagors
to the assignment of the Hire Purchase Agreements, the Equipment Leases and the
Premises Leases in a form acceptable to the Purchaser together with the original
duly stamped leases or agreements and duly executed assignments or transfers (if
necessary); and

 

10.2.7deliver to the Purchaser:

 

10.2.7.1certificates of registration, with ASIC, ASQA and ATO

 

10.2.8transfer to the control of the Purchaser any deposit money held in company
account for customers of the Business.

 

10.3At Completion, the Purchaser must pay, as directed by the Vendor, that part
of the Purchase Price referred to in clause 4.1.2 (plus or minus the net amount
of adjustments required to be made between the parties in accordance with this
contract, including clause 12).

 

 

 

 

11.Stocktake

 

11.1On the day immediately prior to Completion and (if necessary) on the
Completion Date but prior to Completion, the Vendor and the Purchaser must carry
out a physical stocktake of the Stock.

 

11.2In carrying out the physical stocktake, the Vendor and the Purchaser must
classify all items of Stock as:

 

11.2.1good and saleable; or

 

11.2.2not of merchantable quality.

 

11.3Each class of Stock must be valued as follows:

 

11.3.1the good and saleable Stock must be valued at the last invoiced cost price
to the Vendor (including GST) as determined by the Vendor and Purchaser from the
Records; and

 

11.3.2Stock which is not of merchantable quality must be valued by agreement
between the Vendor and the Purchaser or, failing agreement by Completion, be
determined in the manner set out in clause 11.4.

 

11.4Any dispute between the Vendor and the Purchaser relating to the physical
quantity, quality, standard, classification, invoiced cost to the Vendor of
Stock, or the value of items of Stock not of merchantable quality, which is not
settled by Completion must be determined by the Stock Valuer.

 

12.Adjustments

 

All:

 

12.1periodical outgoings and expenses in respect of the Business (for example,
rent, insurance, electricity, gas and water expenses); and

 

12.2any deposits received by the Vendor for goods to be supplied by the
Business, must be apportioned as at the Completion Date between the Vendor and
the Purchaser and the Purchase Price adjusted accordingly.



 

13.       Assumption of Debt and Liabilities

 

13.1With the exception of the Encumbrances specified in the Particulars (and
only to the extent specified in the Particulars), the Purchaser does not assume
any debt, liability or obligation of the Vendor, whether known or unknown, fixed
or contingent.

 

 

 

 



14.Hire Purchase Agreements and Equipment Leases

 

14.1The Vendor must secure and the Purchaser must take an assignment of the Hire
Purchase Agreements and Equipment Leases as at and with effect from the
Completion Date.

 

14.2The Purchaser must provide to the Vendor all information as is reasonably
requested in order to obtain an assignment or novation of the Hire Purchase
Agreements and Equipment Leases.

 

14.3The Purchaser must assume, perform and observe the covenants and obligations
of the Vendor under the Hire Purchase Agreements and Equipment Leases from the
Completion Date and indemnifies the Vendor against any Claims or Liabilities
arising as a result of any breach of such agreements by the Purchaser after the
Completion Date.

 

14.4If the Vendor is unable to procure the assignment or novation of a Hire
Purchase Agreement or Equipment Lease to the Purchaser prior to the Completion
Date, the Purchaser will accept the relevant Hired Equipment or Leased Equipment

 

15.       Premises Leases

 

15.1The Purchaser must provide to the Vendor all information as is reasonably
requested in order to obtain an assignment or novation of the Premises Leases.

 

16.Business Contracts and Arrangements

 

16.1If the assignment of any of the Business Contracts and Arrangements requires
another party’s consent the purchaser must, until Completion and at its own
cost, use its reasonable endeavours to get business contracts. Purchaser will
not contact existing contracts directly and it will be responsibility of the
vendor to finish of with existing contracts.

 

16.2The Purchaser must provide to the Vendor all information as is reasonably
requested in order to obtain an assignment of the Business Contracts and
Arrangements.

 

16.3In respect of each Business Contract and Arrangement assigned under this
contract:

 

16.3.1the Vendor is responsible for complying with all of the obligations under
it for the period up to and including the Completion Date; and

 

16.3.2the Purchaser is responsible for complying with all of the obligations
under it for the period after the Completion Date; and

 

 

 

 



16.3.3each party accordingly indemnifies the other against all Claims or
Liabilities arising out of or in relation to the nonpayment, nonobservance or
nonperformance of any obligations arising under or arising in respect of each
Business Contract and Arrangement.

 

16.4If the Purchaser is unable to procure the assignment of a Business Contract
and Arrangement the vendor may, at its absolute discretion:

 

16.4.1require an appropriate addition in the Purchase Price, taking account of
the expected value of the relevant Business Contract and Arrangement to the
Business after Completion; or

 

16.4.2if the Business Contracts and Arrangements are material to the operation
of the Business and the Purchaser has complied with clause 16.2, immediately
terminate this contract by notice in writing to the Vendor with 20%
administration charge will be payable to vendor for terminating the contract.

 

17.Motor Vehicles

 

17.1The Purchaser must bear the cost of any notice of disposal and any
roadworthiness certificate required to be obtained (including the cost of any
repair works required to obtain the roadworthiness certificate) in relation to
any motor vehicle (owned or leased) sold or transferred under this contract.

 

17.2The Purchaser must bear the cost of preparing and lodging any notice of
acquisition or other documents required to be lodged under the relevant motor
vehicle legislation and all stamp and other duties payable with respect to the
transfer of ownership of any motor vehicle under this contract.

 

18.Employees and Officers

 

18.1The Vendor must, at least 14 days prior to Completion, deliver to the
Purchaser all relevant particulars of each Employee including the Employee’s
date of commencement, applicable award, total remuneration (including bonuses or
profit sharing arrangements), rostered days off, superannuation or pension
contributions, Workcare contributions, accrued annual leave (including loading)
and accrued long service leave entitlements due to the Employee as at the
Completion Date.

 

18.2The Purchaser must, at least 7 days prior to Completion, offer to employ
each Employee specified in the Particulars, with effect from and conditional on
Completion, on terms and conditions no less favourable than those on which each
such Employee is employed prior to the Completion Date.

 

18.3The Purchaser must advise the Vendor which Employees have accepted the
Purchaser’s offer of employment (the “Transferring Employees”).

 

 

 

 



18.4The Vendor must not do anything to discourage any Employee from accepting
employment with the Purchaser.

 

18.5The Vendor must, on and with effect from the close of business on the day
prior to the Completion Date, terminate the employment of all of the
Transferring Employees.

 

18.6On the Completion Date the Vendor must pay to each Employee who is not a
Transferring Employee, or otherwise ceases work for the Vendor, all amounts due
to him or her as at the Completion Date.

 

18.7On the Completion Date, the Vendor must pay to the Transferring Employees
all amounts owing and due to them as at the Completion Date in respect of wages,
salaries, commissions, bonuses, allowances and other emoluments relating to
services rendered prior to the Completion Date.

 

19.Superannuation

 

19.1At Completion, the Vendor must pay all outstanding superannuation
contributions owing as at the Completion Date in respect of the Transferring
Employees.

 

19.2If the Vendor fails to comply with its obligation under clause 19.1, an
amount equal to the aggregate of any outstanding superannuation contributions
owing by the Vendor as at the Completion Date in respect of the Transferring
Employees must be deducted from the Purchase Price.

 

20.Restraint

 

There is no restraint period or area which applies to the vendor or purchaser in
this agreement.

 

21.Warranties [Schedule 2]

 

21.1The Vendor and the Covenantors warrant and represent to the Purchaser as at
the date of this contract and as at the Completion Date the matters set out in
this clause.

 

21.2If the Vendor is a company:

 

21.2.1the Vendor is duly incorporated and has full corporate power to own the
Assets and to carry on the Business; and

 

21.2.2the Vendor has the power to enter into and perform this contract; and

 

 

 

 

21.2.3no petition has been issued against the Vendor to wind it up nor has
action been taken or threatened to be taken to seize or take possession of any
of its assets (including the Assets); and

 

21.2.4no controller, administrator or trustee of the Vendor has been appointed.

 

21.3If the Vendor is a natural person or a company:

 

21.3.1there are no unsatisfied judgments against the Vendor which have not been
disclosed to the Purchaser; nor has any sequestration order been made or writ of
execution issued against the Vendor or any of its assets (including the Assets);
and

 

21.3.2the sale of the Assets pursuant to this contract does not result in a
breach of any obligation (including any statutory, contractual or fiduciary
obligation) or constitute a default under or result in the imposition of any
encumbrance under any agreement or undertaking, by which the Vendor is bound.

 

21.4The Accounts exhibit a true and fair view of the financial position and
affairs of the Business, are true and accurate to a material extent and are not
affected by unusual, extraordinary or non-recurring items.

 

21.5The Vendor holds all material statutory licences, consents and
authorisations necessary for the carrying on of the Business.

 

21.6The conduct of the Business by the Vendor does not contravene any laws in
any material respect and no allegation of any contravention of any applicable
laws is known to the Vendor.

 

21.7All information concerning the Business and the Assets which the Vendor or
any of the Vendor’s representatives have furnished to the Purchaser or the
Purchaser’s representatives prior to the execution of this contract is true,
complete and accurate in all material respects and is not misleading or
deceptive whether by inclusion or omission.

 

21.8As far as the Vendor and the Covenantors are aware, there are no Claims by
any person (including the Employees) or authority relating to the Business,
other than those disclosed to the Purchaser.

 

21.9There are no outstanding notices or orders served or made by any person,
body or authority affecting the Business and the Vendors are not aware of any
proposals or circumstances which may result in such a notice or order being
served or made.

 

21.10The Assets: [List of all Assets Schedule 3]

 

21.10.1are all of the assets (other than the Excluded Assets) which have been
used and which are appropriate, material and necessary for the successful
conduct of the Business; and

 

 

 



 

21.10.2will all be the property of the Vendor at Completion and will be free
from all Encumbrances (other than those Encumbrances listed in the Particulars).

 

21.11The Premises Leases create a valid and enforceable leasehold interest in
accordance with their terms and have not been amended or modified.

 

21.12The Premises are the only leasehold properties occupied or used by the
Vendors in the conduct of the Business.

 

21.13The Vendor has duly and punctually observed and performed the terms and
conditions of the Premises Leases, is not in breach or default under any term or
provision of them or liable to forfeiture or termination.

 

21.14The Vendor has not received and is not aware of any notice from any party
or competent authority affecting any right or interest under the Premises
Leases.

 

21.15Each item of Plant and Equipment is in a good and safe state of repair and
condition and satisfactory working order for its age (fair wear and tear
excepted) and has been regularly and properly maintained.

 

21.16Other than as disclosed to the Purchaser, all Stock, whether in hand, in
transit or in bond, is of good and merchantable quality, fit for the purpose for
which it is intended to be used and is capable of being sold or used in the
ordinary course of the Business, in accordance with the Vendor’s current price
lists without rebate or allowance to a purchaser.

 

21.17The Vendor has:

 

21.17.1in relation to each Employee, complied in all material respects with all
obligations imposed on it by statutes, orders, regulations, collective
agreements, awards and codes of conduct relevant to conditions of service; and

 

21.17.2made all payments in respect of occupational superannuation required
under any statute or award in respect of each Employee; and

 

21.17.3complied in all material respects with all statutory requirements as to
workers’ compensation, insurance, payroll tax and income tax instalment
deductions in relation to all Employees or past employees of the Business; and

 

21.17.4established procedures under and has complied in all material respects
with all requirements at any time in force under all occupational, health and
safety legislation.

 

21.18Each of the Business Contracts and Arrangements is valid, binding and
enforceable against the parties to it and no party is in default.

 

21.19The Vendor is not aware of any grounds for rescission or avoidance or
repudiation of any of the Business Contracts and Arrangements.

 

 

 

 



21.20The Vendor is not a party to any contractual arrangement in relation to the
Business which may be terminated by any other party by reason of this contract
or a change in the ownership of the Business.

 

21.21There are no existing challenges to the Vendor’s right, title or interest
in any of the Intellectual Property Rights.

 

21.22As far as the Vendor is aware, the Vendor’s use of the Intellectual
Property Rights does not breach the rights of any other person and no Claims
have been asserted challenging the Vendor’s use of the Intellectual Property
Rights.

 

21.23The Vendor is not aware of any use by any other corporation or person of
any trademarks or domain names forming part of the Assets.

 

21.24There are no rights, benefits or arrangements used in or pertaining to the
Business the benefit of which will not effectively pass to the Purchaser
pursuant to this contract at Completion.

 

22.Limits on Warranties [Schedule 2]

 

22.1The Warranties are given subject to the disclosures in:

 

22.1.1this contract; and

 

22.1.2the Records; and

 

22.1.3any other document which, or a copy of which, has been given to the
Purchaser before the a Date; and

 

22.1.4any other disclosure made by the Vendor to the Purchaser prior to the
Completion Date.

 

22.2The Purchaser must not claim that any facts disclosed in any of the
documents specified in this clause renders any of the Warranties untrue or
misleading or causes them to be breached.

 

22.3The Vendor is not liable to the Purchaser for any Claim arising from or
relating to, and the Purchaser expressly acknowledges and represents (with
intention that the Vendor relies upon the representation) that it does not rely
upon any statement, representation, warranty, promise, undertaking or agreement
in connection with, the sale of the Assets not expressly set out in this
contract.

 

22.4The Vendor is not liable to the Purchaser for any claim for breach of the
Warranties unless the Purchaser has given written notice to the Vendor setting
out specific details of the claim on or before the day 10 days after the
Completion Date.

 

22.5The Purchaser agrees that the total amount payable by the Vendor in respect
of all claims under this contract is no more than the amount of the Purchase
Price.

 

 

 

 



22.6The Purchaser must give written notice to the Vendor setting out full
details of any claim, demand or legal proceeding which may lead to liability on
the part of the Vendor and must permit the Vendor to defend, arbitrate or
compromise any such proceedings.

 

23.       GST

 

23.1Except as otherwise provided by this clause, all consideration payable under
this contract in relation to any supply is exclusive of GST.

 

23.2The vendor warrants that it is registered for GST purposes and will remain
registered prior to and during Completion.

 

23.3The parties acknowledge and agree that the sale of the Assets under this
contract, together with the supply of anything else by the Vendor to the
Purchaser under this contract, constitutes a GST-free supply of a going concern.

 

23.4If at any time the supply or supplies under this contract do not constitute
a supply of a going concern, the Purchaser must pay to the supplier an amount
equal to the GST payable on the supply together with any general interest charge
or penalties imposed by the Commissioner of Taxation.

 

24.       Confidential Information

 

24.1For the sole purpose of protecting the vendor (both prior to and after
Completion) in respect of the acquisition of the Assets, the purchaser covenants
with the vendor that the purchaser will:

 

24.1.1subject to clause 24.1.2, not at any time after the date of this contract
without the prior consent of the vendor disclose any Confidential Information to
any person other than the vendor; and

 

24.1.2at all times after the date of this contract use their best endeavours to
prevent disclosure by any officer, employee, agent of or consultant to the
purchaser.

 

24.2Clause 24.1 does not apply to disclosures by the Vendor (or any officer,
employee, agent of or consultant to the purchaser) of Confidential Information:

 

24.2.1that is now or in the future in the public domain other than due to a
default under this contract; or

 

24.2.2that is required to be disclosed by the Vendor to any government
authority; or

 

24.2.3that is required to be disclosed by the Vendor under any law, Court order
or legislation from time to time in force.

 

 

 

 



25.Disputes

 

25.1If the Purchaser fails to pay money owing under this contract the Vendor may
sue for the unpaid money immediately without first complying with clause 25.3.

 

25.2Any party may seek urgent interlocutory relief in relation to the actions of
the other party under this contract without first complying with clause 25.3.

 

25.3Unless clause 25.1 or 25.2 applies, if a dispute arises out of or relates to
this contract (including any dispute as to breach or termination of this
contract) a party to the contract may not commence court proceedings relating to
that dispute (Dispute) unless:

 

25.3.1the party claiming the Dispute has arisen has given written notice to the
other party specifying the nature of the Dispute (Dispute Notice); and

 

25.3.2the parties first endeavour in good faith to resolve the Dispute
expeditiously using mediation, applying the procedures and within the timeframes
specified in clauses 25.4 and 25.5.

 

25.4Upon the service of a Dispute Notice the parties must jointly agree on a
mediator and the mediator’s remuneration. If the parties fail to agree within 5
days of the service of the Dispute Notice (or such other period agreed by the
parties) either party may ask the President (or nominee) of the Law Institute of
Victoria to appoint a mediator on behalf of the parties and determine the
mediator’s remuneration.

 

25.5The parties must observe the instructions of the mediator about the conduct
of the mediation and seek to resolve the Dispute with the assistance of the
mediator within 10 Business Days of the appointment of the mediator (or such
other period agreed by the parties). If the Dispute is not resolved within that
time then either party may commence court proceedings.

 

25.6The costs of the mediator will be borne equally by the parties.

 

26.General

 

26.1This contract may only be varied or replaced by a document duly executed by
the parties.

 

26.2This contract contains the entire understanding between the parties as to
the subject matter contained in it. All previous agreements, representations,
warranties, explanations and commitments, expressed or implied, affecting this
subject matter are superseded by this contract and have no effect.

 

26.3Each party must promptly execute and deliver all documents and take all
other action necessary or desirable to effect, perfect or complete the
transactions contemplated by this contract.

 

 

 

 



26.4Each party must pay its own legal costs and expenses in relation to the
negotiation, preparation and execution of this contract and other documents
referred to in it, unless expressly stated otherwise.

 

26.5The Purchaser must pay any stamp duty on this contract and any document
executed under it including on the assignment or transfer of the Premises
Leases.

 

26.6A single or partial exercise or waiver of a right relating to this contract
does not prevent any other exercise of that right or the exercise of any other
right.

 

26.7No party will be liable for any loss or expenses incurred by another party
caused or contributed to by the waiver, exercise, attempted exercise, failure to
exercise or delay in the exercise of a right.

 

26.8A party must not:

 

26.8.1sell, transfer, delegate, assign, licence; or

 

26.8.2mortgage, charge or otherwise encumber,

any right or obligation under this contract to any person, without the prior
written consent of the other party to this contract (Other Party).

 

26.9The Other Party must not unreasonably withhold consent under clause 26.8.

 

26.10Time is of the essence as regards all dates, periods of time and times
specified in this contract.

 

26.11Each indemnity in this contract is a continuing obligation, separate and
independent from the other obligations of the parties and survives termination
of this contract.

 

26.12It is not necessary for a party to incur expense or make payment before
enforcing a right of indemnity conferred by this contract.

 

26.13The Warranties, conditions, provisions, undertakings, agreements and
continuing obligations in this contract do not merge on Completion but to the
extent that they have not been fulfilled and satisfied or are capable of having
effect remain in full force and effect.

 

26.14This contract is governed by and is to be construed in accordance with the
laws of Victoria. Each party irrevocably and unconditionally submits to the
non-exclusive jurisdiction of the courts of Victoria and waives any right to
object to proceedings being brought in those courts.

 

26.15Subject to clause 26.16, if a provision in this contract is held to be
illegal, invalid, void, voidable or unenforceable, that provision must be read
down to the extent necessary to ensure that it is not illegal, invalid, void,
voidable or unenforceable.

 

 

 



 

26.16If it is not possible to read down a provision as required by clause 26.15,
that provision is severable without affecting the validity or enforceability of
the remaining part of that provision or the other provisions in this contract.

 

26.17If the Restraint Period or the Restraint Area or both is judged to go
beyond what is reasonable in the circumstances and necessary solely to protect
the Goodwill, that Restraint Period or Restraint Area or both, as applicable,
must be reduced by one half (First Reduced Restraint).

 

26.18If the Restraint Period or the Restraint Area or both, as reduced under
clause 26.17, is judged to go beyond what is reasonable in the circumstances and
necessary solely to protect the Goodwill that reduced Restraint Period or
reduced Restraint Area or both must be again reduced by one half (Second Reduced
Restraint).

 

26.19The separate and independent covenants and restraints arising under clauses
20.1 and 20.2 have effect as several separate and independent covenants and
restraints when combined with those of the Restraint Period, Restraint Area,
First Reduced Restraint and Second Reduced Restraint still applying after the
operation of clauses 26.17 and 26.18.

 

26.20If any of the separate and independent covenants and restraints arising
under clause 26.19 are or become invalid or unenforceable for any reason then
that invalidity and unenforceability will not affect the validity or
enforceability of the other separate and independent covenants and restraints.

 

26.21If any of the covenants and restraints arising under clause 26.19 would be
judged reasonable and necessary if any activity specified in clause 20.1 were
deleted, the prohibitions or restrictions apply with that activity deleted.

 

26.22This contract may be executed in any number of counterparts, all of which
taken together constitute one instrument.

 

27.Notices

 

27.1A party giving notice or notifying under this contract must do so in
writing:

 

27.1.1directed to the recipient’s address or email address as specified in the
Particulars or as varied by any earlier notice; and

 

27.1.2hand delivered or sent by prepaid post or transmitted by Email Address to
that address or email address.

 

27.2A notice is taken to be served and received:

 

27.2.1if transmitted by facsimile, at the time successful and full transmission
is indicated by the transmission confirmation generated by the sender’s
facsimile machine; or

 

 

 



 

27.2.2if sent by express post or certified mail, the next Business Day after
posting; or

 

27.2.3if delivered by hand, on delivery.

 

27.2.4Emailed



 

28.Interpretation

 

28.1In this contract:

 

28.1.1Words and expressions that are not otherwise defined but which have a
defined meaning in the GST Law have the same meaning as in the GST Law;

 

28.1.2a reference to:

 

28.1.2.1a person includes a firm, partnership, joint venture, association,
corporation or other corporate body; and

 

28.1.2.2a person includes the legal personal representatives, successors and
permitted assigns of that person; and

 

28.1.3a reference to this or another document includes the document as varied or
replaced regardless of any change in the identity of the parties; and

 

28.1.4a reference to writing includes all modes of representing or reproducing
words in a legible, permanent and visible form; and

 

28.1.5headings and subheadings are inserted for ease of reference only and do
not affect the interpretation of this contract; and

 

28.1.6a reference to “$” or “dollars” is a reference to Australian dollars; and

 

28.1.7a reference to:

 

28.1.7.1the singular includes the plural and vice versa; and

 

28.1.7.2a gender includes the other genders; and

 

28.1.8a reference to a statute includes regulations under it and consolidations,
amendments, re-enactments or replacements of any of them.

 

28.2If a payment or other act is required by this contract to be made or done on
a day which is not a Business Day, the payment or act must be made or done on
the next following Business Day.

 

 

 



 

29.       Dictionary

 

Accounts Date means the date not more than 14 days prior to Completion when the
accounts of the Business are prepared.

 

Assets means individually and collectively the Goodwill, the Debtors, the Plant
and Equipment, the Motor Vehicles, the Intellectual Property Rights, the Stock,
the Work in Progress and the benefit of the Business Contracts and Arrangements,
Statutory Licences, Equipment Leases, Hire Purchase Agreements, Property Leases
and any and all prepayments.

 

Assistance Period means the period specified as such in the Particulars, which
may be before or after Completion or both.

 

Bank means an authorised deposit-taking institution within the meaning given to
that term in the Banking Act 1959 (Cth).

 

Business means the whole of the undertaking and goodwill of the business
specified in the Particulars carried on by the Vendor under the business name
specified in the Particulars from the Premises and using the Assets.

 

Business Contracts and Arrangements means the supply, licence, employee, agency,
consulting, franchise, warranties, guarantees, distribution and sale agreements,
arrangements or understandings entered into, existing, made or held by the
Vendor concerning the Business which are, in whole or in part, executory as at
Completion, including those listed in the Particulars.

 

Business Day means a day other than a Saturday, Sunday or public holiday in the
State of Victoria.

 

Claim includes a claim, notice, demand, action, proceeding, litigation,
investigation, judgment, damage, loss, cost, expense or liability however
arising, whether present, unascertained, immediate, future or contingent and
whether based in contract, tort or statute.

 

Completion means the completion of this contract resulting in the sale by the
Vendor and the purchase by the Purchaser of the Business and the Assets.

 

Completion Date means the date that Completion occurs, such date being scheduled
to take place on the date specified in the Particulars.

 

Conditions means the conditions specified as such in the Particulars.

 

Confidential Information means:

 

(a)all trade secrets and all financial, accounting, marketing and technical
information, customer and supplier lists, pricing information, ideas, concepts,
formulae, know-how, technology, operating procedures, processes, knowledge and
other information belonging to, used by or relating to the Vendor in the conduct
of the Business which is not in the public domain;

 

(b)all notes and reports incorporating or derived from information referred to
in paragraph (a); and

 

 

 



 

(c)all copies of the information, notes and reports referred to in paragraphs
(a) and (b).

 

Covenantor means the person or persons described as such in the Particulars.

 

Customer List means the list of customers of the Business required to be
provided by the Vendor on the Completion Date under clause 10.2.7, which is a
list of all known customers of the Business with whom the Vendor has traded
during the 12 months prior to the Completion Date including, if available,
particulars of the types of goods or services supplied to the customers,
quantities supplied and pricing policies.

 

Debtors means the trade and other debts owing to the Vendors as at Completion
from products or services sold, delivered or provided by the Vendors in the
conduct of the Business prior to Completion.

 

Deposit means the dollar amount described as such in the Particulars.

 

Employee Entitlements means all accrued entitlements of the Transferring
Employees in respect of annual leave (including any loadings) and long service
leave accruing in respect of service of 7 years or more.

 

Employees means the persons employed by the Vendor in the conduct of the
Business.

 

Encumbrances means all mortgages, charges, pledges, liens, security interests,
retentions of title, other encumbrances and all rights of any other person
adverse to the interest of the Purchaser as purchaser of the Business and the
Assets.

 

Equipment Leases means each of the equipment leases entered into by the Vendor
in respect of the Leased Equipment.

 

Excluded Assets means assets specified as such in the Particulars used by the
Vendor in the conduct of the Business prior to Completion which will not be
transferred to the Purchaser on Completion.

 

Goodwill means the goodwill of the Vendor in relation to the Business together
with the exclusive right for the Purchaser to represent itself as carrying on
the Business in succession to the Vendor.

 

GST Law has the meaning given to that term in the A New Tax System (Goods and
Services Tax) Act 1999.

 

Hire Purchase Agreements means each of the hire purchase agreements entered into
by the Vendor in respect of the Hired Equipment which the Purchaser requests be
assigned to it.

 

Hired Equipment means each item of plant and equipment identified in the
Particulars hired by the Vendor under a Hire Purchase Agreement and used
exclusively in the conduct of the Business.

 

 

 

 



Intellectual Property Rights means all intellectual property and proprietary
rights (whether registered or unregistered) owned or used by the Vendor or
necessary for the conduct of the Business including:

 

Leased Equipment means each item of equipment (including Motor Vehicles)
identified in the Particulars leased by the Vendor under an Equipment Lease.

 

Liabilities includes all liabilities (whether actual, contingent or
prospective), losses, damages, costs and expenses of whatever description.

 

Motor Vehicles means the registered motor vehicles identified in the Particulars
owned by the Vendor and exclusively used in the conduct of the Business.

 

Particulars means the particulars of this contract set out in Part 1.

 

Plant and Equipment means all plant, equipment, fittings, internal partitions,
light fittings, tables, glassware, signage, stationery, office furniture and
equipment, machinery, computer hardware, printers, furniture, fittings and other
fixed assets or chattels owned by the Vendors for use in the conduct of the
Business.

 

Plant and Equipment Leases means lease arrangements in relation to the Plant and
Equipment.

 

Premises means the properties leased by the Vendor under the Premises Leases for
the purpose of conducting the Business as specified in the Particulars together
with all improvements erected on those properties.

 

Premises Leases means the lease agreements entered into by the Vendor in respect
of the lease of the Premises, full particulars of which are specified in the
Particulars.

 

Purchase Price means the dollar amount described as such in the Particulars.

 

Purchaser means the buyer of the Business and the Assets as set out in the
Particulars.

 

Records means all original and copy records, documents, books, files, reports,
accounts, plans, correspondence, letters and papers of every description and
other material belonging or relating to or used by the Vendor in the conduct of
the Business including certificates of incorporation, minute books, statutory
books and registers, books of account, taxation returns, title deeds,
certificates of title, cheque books, sales literature, market research reports,
product promotional, descriptive and application material, manufacturing and
engineering records, sales and purchasing records, price lists, computer
programs and software, personnel records, trading and financial records and
lists of all regular suppliers and customers.

 

Restraint Area means the area specified as such in the Particulars.

 

Restraint Period means the period specified as such in the Particulars.

 

Stakeholder means the person or persons described as such in the Particulars.

 

 

 

 



Statutory Licences means all statutory licences, consents, registrations,
approvals, authorities, rights, quotas, permits and certificates relating to any
aspect of the Business which are held or required by any competent statutory
authority (whether Commonwealth, State or local) to be held by the Vendor, or
any employees of the Business.

 

Stock means all marketable stocks of raw materials, packaging materials,
finished goods and other good and saleable stock-in-trade owned and held by the
Vendor in the conduct of the Business located at the Premises on the Completion
Date.

 

Stock Valuer means the person identified as such in the Particulars who will act
as an expert and not as an arbitrator, whose decision will be final and binding
on the Vendor and the Purchaser and whose costs will be borne and paid by the
Vendor and the Purchaser in equal shares.

 

Transferring Employees means the Employees who accept the Purchaser’s offer of
employment referred to in clause 18.2.

 

Trust Fund means the trust fund on behalf of which the Vendor, as trustee,
operates the Business and owns the Assets, if any.

 

Vendor means the seller of the Business and the Assets as set out in the
Particulars.

 

Warranties means the warranties made and representations given by the Vendor to
the Purchaser at clause 21.

 

Work in Progress means the items of stock relating to orders placed by customers
of the Business remaining uncompleted, undelivered or unfulfilled, to the extent
that after Completion there is a continuing right or obligation relating to the
Business.

 

 

 

 



SCHEDULE 1

 

 

SALE SECURITIES

 

 

Total Company Shares 400

Amount paid = $40,000

 

Azmat Ali = ORD 400 Fully Paid

 

 

VENDOR

 

 

 

Azmat Ali

Chief Executive Officer

GLOBAL INSTITUTE OF VOCATIONAL EDUCATION PTY. LTD.

0430 320 046

aliazmat.au@gmail.com

22 Cuthbert Av

Truganina VIC 3029

 

 

PURCHASER

 

 

Anvia (Australia) Pty Ltd f.k.a.Kasa Corporation (Australia) Pty Ltd

ACN 605 782 849

ABN 44605 782 849

366 Nursery Road, Holland Park, 4121 QLD

 

PURCHASE PRICE

 

 

 

81,900 excluding GST for 100% shareholding in GLOBAL INSTITUTE OF VOCATIONAL
EDUCATION PTY. LTD.

 

COMPLETION DATE

 

 

 

 

19th January, 2018

 



 

 

 

II

 

SCHEDULE 2 - VENDOR’S

WARRANTIES





 

1.The Vendor

 

1.1.The Vendor is the legal registered and beneficial owner of all of the Sale
Securities.

 

1.2.The Vendor is entitled and competent to sell and transfer all of the Sale
Securities to the Purchaser without the consent of any person or authority
whatsoever.

 

1.3.The Sale Securities are unencumbered and shall be unencumbered at
completion.

 

2.Due authorisation

 

2.1.This Agreement constitutes a legal, valid and binding obligation of the
Vendor enforceable in accordance with its terms by appropriate legal remedy.

 

2.2.This Agreement and Completion do not conflict with or result in a breach of
or default under any material term or provision of any agreement or deed or any
writ, order or injunction, judgment, law, rule or regulation to which the Vendor
is a party or is subject or by which the Vendor is bound.

 

3.The Company

 

3.1.The vendors are not aware of any claim or demand against the Company
affecting the Company or the Business.

 

 

 

 



SCHEDULE 3

LIST OF ASSETS OWNED BY

COMPANY

 

Physical assets and Learner resources

 

 

 

RTO policies and Procedures

Forms

Trainer and Learner Resources

Assessment tools and resources

 

 

Trainer Files

 

 

 

 

Daryl lee First Aid Trainer

 

Domain name

 

 

 

 

 

Customer lists

 

 

 

Student files Completed and non-completions

Student Management System

 

 

 

No Student Management system is available

Equipment and Accessories

 

No first aid resources are available

Excluded Assets (if any)

 

 

 

 

Policy and Procedure and training resources only limited use license and cannot
be on sold to someone else

 





 

 

 



SCHEDULE 4

Student Qualification Record

 

  2010 2011 2012 2013 2015 2016   Quals SOA Quals SOA Quals SOA Quals SOA Quals
SOA Quals SOA Total Student Enrolments                     0 0 Total Students
Completion                     0 0

 

Quals = Qualifications

SOA = Statement of Attainments

 

Attach the list of student’s full name, Student ID, Date of Birth and indicate
if the qualification or statement of attainment is issued with the year of
completion.

Please note: Copies of student qualification or statement of attainment must be
attached



 

 

 

 